 
 
I 
108th CONGRESS
2d Session
H. R. 3716 
IN THE HOUSE OF REPRESENTATIVES 
 
January 21, 2004 
Mr. English (for himself, Mr. Davis of Alabama, and Ms. Hart) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend title VII of the Tariff Act of 1930 to provide that the provisions relating to countervailing duties apply to nonmarket economy countries. 
 
 
1.Application of countervailing duties to nonmarket economy countriesSection 701(a)(1) of the Tariff Act of 1930 (19 U.S.C. 1671(a)(1)) is amended by inserting (including a nonmarket economy country) after country each place it appears. 
2.Effective dateThe amendments made by section 1 apply to petitions filed under section 702 of the Tariff Act of 1930 on or after the date of the enactment of this Act. 
 
